internal_revenue_service number release date index number ------------------------- ------------------------------- -------------------------------- -------------------------------------- -re ---- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-126961-06 date december -------------------------------------------------------- ------------------------------------------------------- ----------------------- ------------------------ ----------------------- --------------------------------------------------------------- ------------------------------------------------------- --------------------------- --------------------------- --------------------------- --------------- -------- legend donor spouse q r s trust trustees date date date dollar_figurex y residence -------------------------------------- state dear ---------------------------- on your behalf requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate donor’s and spouse’s gst_exemption to trust this is in response to your authorized representative’s submission dated may -------------------- the facts and representations submitted are summarized as follows on date donor a resident of state established trust intended to qualify as a qualified personal plr-126961-06 residence trust qprt within the meaning of sec_2702 of the internal_revenue_code on date donor transferred residence to trust under the terms of trust donor retained the exclusive use of residence for a term of y years on expiration of the y year term the trust corpus was to pass in equal shares to three separate trusts for the benefit of donor and spouse’s three children q r and s and their respective issue donor and spouse reported the transfer to trust on timely filed gift_tax returns on which each elected to treat the transfer as made one-half by each under sec_2513 it is represented that neither donor nor spouse allocated gst_exemption on the gift_tax returns filed to report the transfer because the transfer was subject_to an estate_tax_inclusion_period etip under sec_2642 trust terminated on date on the expiration of the y year term q r and s were living at that time and are still living it is represented that the value of residence on date was dollar_figurex donor and spouse failed to make any allocation of gst_exemption to trust on the close of the etip donor and spouse request the following rulings each of donor and spouse is the transferor for gst tax purposes of of trust donor and spouse are granted an extension of time to allocate their respective gst exemptions to trust effective as of date if made such allocations each for an amount equal to of the value of residence will result in trust having an inclusion_ratio of zero for gst tax purposes as of date ruling under sec_2501 a tax computed as provided in sec_2502 is imposed each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by each spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified their consent to the application of that section in the case of all such gifts made during the calendar_year by either while married to each other transferor to a skip_person under sec_2652 a transferor is defined in the case of an intervivos transfer subject_to gift_tax as the donor of the property made by an individual and one-half of the gift is treated as made by the spouse of such individual the gift shall be so treated for gst tax purposes under sec_2652 if under sec_2513 one-half of a gift is treated as sec_2601 imposes a tax on every generation-skipping_transfer made by a sec_26_2652-1 of the generation-skipping_transfer_tax regulations plr-126961-06 provides that in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by each spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is also treated as the transferor of one-half of the value of the entire property the facts submitted indicate that the gift of residence to trust was reported on timely filed federal gift_tax returns for each of donor and spouse for year on their respective returns donor and spouse each consented to have the gift treated as made one-half by each under sec_2513 accordingly pursuant to sec_26_2652-1 donor is treated as the transferor of one-half of the entire value of the property transferred by donor and spouse is treated as the transferor of one-half of the entire value of the property ruling sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip generally under sec_2631 as in effect as of date for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable under sec_2642 if the allocation is made on a timely filed gift_tax_return under sec_2642 a different rule applies in the case of inter_vivos transfers reporting the transfer then the allocation is effective as of the date of the transfer and the denominator of the applicable_fraction is the value of the property as determined for gift_tax purposes subject_to an estate_tax_inclusion_period etip defined as the period during which should death occur the value of the transfer would be includible in the gross_estate of the transferor or the spouse of the transferor under sec_2642 and sec_26_2632-1 an allocation of gst_exemption to such a transfer made at any time during the etip is irrevocable but will not be effective until the termination of the etip if an allocation has not been made prior to the close of the etip an allocation of under sec_26_2632-1 the etip terminates at such time as the property plr-126961-06 exemption is effective as of the close of the etip during the transferor’s lifetime if made by the due_date for filing the form_709 for the calendar_year in which the close of the etip occurs timely etip return under sec_2642 in the case of an allocation made at the close of the etip the value of such property shall be its value at the time of the close of the etip an allocation of gst_exemption made after the due_date for a timely filed etip return will be effective as of the date of the allocation ceases to be subject_to inclusion in the donor’s gross_estate other than by reason of sec_2035 or in the case of an individual who is a transferor solely by reason of an election under sec_2513 the time at which no portion of the property would be includible in the gross_estate of the individual‘s spouse the donor and spouse make the election under sec_2513 the transfer by the spouse of a interest in the property as well as the transfer by the donor of a interest in the property is subject_to an etip see sec_26_2632-1 example sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c the regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 if a gift is made that is subject_to inclusion in the gross_estate of the donor and sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i under sec_301_9100-1 the commissioner has discretion to grant a sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 c b provides that taxpayers may seek an extension of time to make an allocation described in b or b plr-126961-06 or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly donor and spouse are each granted an extension of time until days after the date of this letter to make an allocation of their respective gst_exemption with respect to trust the allocations once made will be effective on date the inclusion_ratio of trust will be determined based on the value of residence on date and the amount of gst_exemption allocated by donor and spouse with respect to residence if donor and spouse each allocate an amount of gst_exemption equal to percent of the fair_market_value of residence as of date then trust will have a zero inclusion_ratio as of date we express no opinion regarding the value of residence on date the allocations should be made on form sec_709 to be filed by donor and spouse respectively the form sec_709 are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return additional copies are enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-126961-06 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes copies of letter to file with supplemental gift_tax returns
